      Case: 1:18-cv-02418-CAB Doc #: 7 Filed: 02/18/19 1 of 4. PageID #: 44



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SHAJUAN GRAY,                                 )    CASE NO. 1:18 CV 2418
                                              )
              Plaintiff,                      )    JUDGE CHRISTOPHER A BOYKO
                                              )
       vs.                                    )
                                              )
CITY OF EUCLID, et al.                        )    PARTIES’ FED. R. CIV. P. 26(f) REPORT
                                              )
              Defendants.                     )
                                              )


1. MEETING:

      Pursuant to FED. R. CIV. P. 26(f) and LR 16.3(b), a meeting was held on February 18,
      2019, and was attended by:

      Counsel for Plaintiff: Sarah Gelsomino
      Counsel for Defendants: John D. Pinzone

2. INITIAL DISCLOSURES:

      The parties will exchange pre-discovery disclosures required by FED. R. CIV. P. 26(a)(1)
      and the Court's prior order by February 27, 2019.

3. TRACK ASSIGNMENT:

      The parties recommend that the case be placed on the Standard Track.

4. ADR:

  Plaintiff and Defendants are amendable to ADR.

5. CONSENT TO MAGISTRATE JUDGE:

      The parties do not consent to the jurisdiction of the United States Magistrate Judge
      pursuant to 28 U.S.C. § 636(c).




                                               1
    Case: 1:18-cv-02418-CAB Doc #: 7 Filed: 02/18/19 2 of 4. PageID #: 45



6. RECOMMENDED DISCOVERY PLAN:

    (a) Subject, Nature, and Extent of Discovery:

       The Parties intend to conduct discovery, including Interrogatories, Requests for
       Production, and approximately 6-10 depositions, concerning liability and damages,
       including Monell claims.

    (b) ESI:

       At this time, it is unclear whether this case will involve the production of ESI. Should
       the need arise, the parties will confer to determine the terms of electronic discovery,
       and in the event that an agreement cannot be reached, will follow Appendix K to
       Northern District Ohio Local Rules.

    (c) Non-Expert Discovery Cut-off Date:

       May 31, 2019

    (d) Expert Report(s) Due Date:

       June 28, 2019

    (e) Rebuttal Expert Report(s) Due Date:

       July 29, 2019

    (f) Expert Discovery Cut-off Date:

       September 16, 2019

7. RECOMMENDED DISPOSITIVE MOTION DATE:

    October 15, 2019

8. RECOMMENDED CUT-OFF DATE FOR AMENDING PLEADINGS AND/OR
   ADDING PARTIES:

    April 15, 2019

9. RECOMMENDED DATE FOR A STATUS HEARING:

    Mid-point of discovery pursuant to the Court’s discretion.




                                            2
       Case: 1:18-cv-02418-CAB Doc #: 7 Filed: 02/18/19 3 of 4. PageID #: 46



10. OTHER MATTERS FOR THE ATTENTION OF THE COURT:

       None at this time.



Respectfully submitted,

FRIEDMAN & GILBERT

/s/ Sarah Gelsomino
SARAH GELSOMINO (0084340)
JACQUELINE C. GREENE (0092733)              MAZANEC, RASKIN & RYDER CO., L.P.A.
TERRY H. GILBERT (0021948)
55 Public Square, Suite 1055                /s/John D. Pinzone________
Cleveland, OH 44113-1901                    JAMES A. CLIMER (0001532)
T: (216) 241-1430                           JOHN D. PINZONE (0075279)
F: (216) 621-0427                           100 Franklin’s Row
sgelsomino@f-glaw.com                       34305 Solon Road
jgreene@f-glaw.com                          Cleveland, OH 44139
tgilbert@f-glaw.com                         (440) 248-7906
                                            (440) 248-8861 – Fax
MARCUS SIDOTI (0077476)                     jclimer@mrrlaw.com
Jordan | Sidoti LLP                         jpinzone@mrrlaw.com
50 Public Sq., Suite 1900                   kmelling@mrrlaw.com
Cleveland, OH 44113
T: 216-357-3350                             Counsel for Defendants
marcus@jordansidoti.com

Counsel for Plaintiff




                                        3
        Case: 1:18-cv-02418-CAB Doc #: 7 Filed: 02/18/19 4 of 4. PageID #: 47



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                /s/ Sarah Gelsomino
                                                SARAH GELSOMINO
                                                One of the Attorneys for Plaintiff




                                                    4
